Citation Nr: 1143595	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, denying the Veteran's claim for service connection for bilateral hearing loss.  

Per his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in March 2011.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was subject to acoustic trauma in service through the performance of his assigned duties on the flight line as a hydraulic control-unit assembler.  

2.  Service treatment records are negative for complaints or findings involving hearing loss of either ear.  

3.  Bilateral hearing loss meeting the criteria of 38 C.F.R. § 3.385 is documented and linked by competent, credible, and persuasive medical opinion to the inservice acoustic trauma to which the Veteran was exposed.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable disposition herein reached with respect to the claim for service connection for bilateral hearing loss, the need for a discussion of the VA's compliance with its duties to notify and assist as to that matter is obviated.  

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including an organic disease of the nervous system, such as a sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   

Alternatively, the nexus between service and the current disability may be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Veteran alleges that his hearing loss disability began in service.  He points to inservice acoustic trauma involving his exposure to helicopters and other aircraft on the flight line as its cause.  He provides credible, sworn testimony that he experienced hearing loss in service shortly after his initial flight line duties, and that his hearing loss further deteriorated after his separation from service.  Moreover, it was his testimony that he did not have occupational or environmental acoustic trauma postservice.  

Service records verify that the Veteran's military occupational specialty was that of hydraulic control-unit assembler and, on that basis, and the Veteran persuasive testimony as to what his specialty entailed, inservice acoustic trauma is conceded.  

Private medical evidence, as set forth by an audiologist in February 2009, is to the effect that the Veteran has a sensorineural hearing loss of both ears and that his military noise exposure most likely a cause of that sensorineural hearing loss.  A VA audiological examination conducted in March 2009 yielded a diagnosis of a bilateral, mild to moderate sensorineural hearing loss and was accompanied by medical opinion that it was less likely than not that the Veteran's hearing loss was the result of his military service.  The rationale offered by the examining VA audiologist was that audiometric tests in service, to include at enlistment and separation, showed the Veteran's auditory acuity to be within normal limits.  No specific comment or opinion as to the significance or impact of the Veteran's inservice noise exposure upon his hearing loss was made known.  In all, the Board finds that the evidence supporting and contraindicating entitlement is in relative equipoise, such that with resolution of reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


